“ " 'Case 1:19--cr -00064- GHW Document 14 Filed 91/_30_/19 Page_l:§).f_§_.=__

   
 
   

DoCc:-z: z ; ;i
I~:Lfcll<o\zt{uz_, ; 1_1'1) \\
DOC#

DAEFHED MWBO _H

UNITED STATES DISTRICT COURT
SOUTHER_N DISTRICT OF NEW YORK

 

__________________x
UNITED STATES OF AMERICA : @;;;'::;"

-v.- : 19 Cr.-__ (GHW)

NATALIE MAYFLOWER SOU'RS EDWARDS , : 4 "
a/k/a “NATALIE SOURS , " l 9 CM '
a/k/a “NA'I'ALIE MAY EDWARDS , ” : `

a/k/a “MAY EDwARDS,"
JUDGE WOGDS

Defendant.

COUNT ONE

(Conspiracy to Make Unauthorized Disclosures
of Suspicious Activity Reports)

The United States Attorney charges:

l. From at least in or about October 2017, up to and
including in or about October 2018, in the Southern District of
New York and elsewhere, NATALIE MAYFLOWER SOURS EDWARDS, a/k/a
“Natalie Sours,” a/k/a “Natalie May Edwards,” a/k/a “May
Edwards,” the defendant, and others known and unknown, willfully
and knowingly did combine, conspire, confederate, and agree
together and with another to commit an offense against the
United States, to wit, to make unauthorized disclosures of
Suspicious Activity Reports (“SARs”) and the existence of SARs,
in violation of Title 31, United States Code, Section 5322 and

Title 31, Code of Federal Regulations, Section 1020.320(e)(2).

 

- ~: Case 1:19-cr-00064-GHW Document 14 Filed 01/30/19 Page _2(01°5 _

2. It was a part and object of the conspiracy that
NATALIE MAYFLOWER SOURS EDWARDS , a/k/a “Natal ie SOurS , " a/k/a
“Natalie May Edwards,” a/k/a “May Edwards,” the defendant, and
others known and unknown, would and did knowingly disclose and
describe SARs, and information that would reveal the existence
of a SAR, which EDWARDS obtained by virtue of her position as a
Senior Advisor at the United States Department of Treasury,
Financial Crimes Enforcement Network (“FinCEN”), and which
disclosure was not necessary to fulfill EDWARDS's official
duties.

OVERT ACTS

3. In furtherance of the conspiracy and to effect the
illegal object thereof, the following overt acts, among others,
were committed and caused to be committed in the Southern
District of New York and elsewhere:

a. On various occasions between at least in or about
October 2017 and in or about October 2018, NATALIE MAYFLOWER
SOURS EDWARDS, a/k/a “Natalie Sours,” a/k/a “Natalie May
Edwards,” a/k/a “May Edwards,” the defendant, transmitted files
containing or describing SARs to a member of the news media
(“Reporter-l”) via a certain encrypted application (the

“Encrypted Application”).

*’ Case 1:19-cr-00064-GHW Document 14 Filed 01/30/19 Page 3~01°5‘

b. On or about January 12, 2018, EDWARDS sent a
message to Reporter-l, via the Encrypted Application, in which
EDWARDS stated that another individual at FinCEN, whom EDWARDS
referred to as “Enigma” and had previously identified to
Reporter-l as someone with a “wealth of information
willing to verify any information you have and provide
additional details as warranted,” could “pull the data quick or
i can check in the morning.”

C. On or about August 2, 2018, EDWARDS exchanged
approximately 541 messages with Reporter-l via the Encrypted
Application.

d. On or about October 16, 2018, in an interview
with federal law enforcement agents, EDWARDS initially concealed
her relationship with Reporter-l and denied having any contacts
with the news media.

(Title 18, United States Code, Section 371.)

COUNT TWO

(Unauthorized Disclosures of Suspicious Activity Reports)

The United States Attorney further charges:

4. From at least in or about October 2017, up to and
including in or about October 2018, in the Southern District of

New York and elsewhere, NATALIE MAYFLOWER SOURS EDWARDS, a/k/a

 

' ~= Case 1:19-cr-00064-GHW Document 14 Filed 01/30/19 Page 401°5 .

“Natalie Sours,” a/k/a “Natalie May Edwards,” a/k/a “May
Edwards,” the defendant, an employee of a federal government
authority, willfully violated subchapter II of Title 31 and a
regulation and order prescribed thereunder, namely Section
1023.320(e)(2) of Title 31 of the Code of Federal Regulations,
by disclosing SARs, and information that would reveal the
existence of a SAR, which disclosure was not necessary to
fulfill EDWARDS's official duties, to wit, EDWARDS knowingly
disclosed and described SARs, which she obtained by virtue of
her position as a Senior Advisor at FinCEN, including by
electronically sending images of such SARs to Reporter-l via the
Encrypted Application.

(Title 31, United States Code, Section 5322(a); Title 18, United
States Code, Section 2.)

 

UNITED S'I`A S A'I`TORNEY

\ Qase 1:19-Cr-00064-GHW Document 14 Filed 01/30/19 Page 5 of 5 1~,.. . .

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_ v. -
NATALIE MAYFLOWER SOURS EDWARDS,
a/k/a “NATALIE SOURS,”

a/k/a “NATALIE MAY EDWARDS,”
a/k/a “MAI EDWARDS,”

Defendant.

 

INFORMATION
1 9 cr . (GHw)
(18 U.S.C. §§ 2, 371; 31 U.S.C. §
5322(a).) `

GEOFFREY S. BERMAN
United States Attorney.

 

 

